Order entered November~             ,2012




                                               In The
                                   Court of Ippeals
                            itth istmt of Texas at aIlas
                                       No. 05-12-00659-CR

                          ANASTASIA MIKAL SOLANO, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 1
                                   Grayson County, Texas
                             Trial Court Cause No. 2010-1-0242

                                             ORDER
       The Court REINSTATES the appeal.

       On October 22, 2012, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant ~s indigent and represented by court-appointed counsel; (3)

counsel’s explanation for the delay in filing appellant’s brief is her workload; and (4) counsel

told the trial court she would file appellant’s brief by December 3, 2012.

       We ORDER appellant to file his brief within FIFTEEN DAYS of the date of this order.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.




                                                 DAVID L. BRIDGES/
                                                 JUSTICE